Citation Nr: 0720237	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-05 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for lumbar laminectomy 
and fusion (low back disability).

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for skin cancer.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a tumor of the neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to May 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's 
application to reopen claims of service connection for low 
back and right knee disabilities, skin cancer and a tumor of 
the neck.

In an April 2006 rating decision, the RO granted service 
connection for status post post-traumatic osteoarthritis of 
the right knee with resultant right knee replacement and 
assigned a 30 percent rating, effective May 9, 2002.  The 
veteran has not expressed disagreement with either the 
effective date of the award or the 30 percent rating and thus 
no right knee claim is before the Board.  See Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  In a September 1986 decision, the Board denied the 
veteran's application to reopen a claim of service connection 
for back disability.

2.  Evidence received since the September 1986 Board decision 
is new, but by itself, or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the veteran's back disability 
claim.  

3.  In a July 1990 decision, the Board denied service 
connection for skin cancer, and in February 1993, the United 
States Court of Appeals for Veterans Claims (Court) affirmed 
the determination.

4.  Evidence received since the July 1990 Board decision is 
new, but by itself, or when considered with previous evidence 
of record, does not relate to an unestablished fact necessary 
to substantiate the veteran's skin cancer claim.

5.  In an August 2002 rating decision, the RO denied service 
connection for a tumor of the neck; the veteran was provided 
notice of the decision and of his appellate rights, but did 
not appeal this determination, and the decision became final.

6.  Evidence received since the August 2002 rating decision 
is new, but by itself, or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the veteran's tumor of the neck 
claim.


CONCLUSIONS OF LAW

1. The Board's September 1986 decision that denied reopening 
of the veteran's claim of service connection for back 
disability is final.  38 U.S.C.A. §§ 4003, 4004 (West 1982); 
38 C.F.R. §§ 19.180, 19.194 (1986).

2.  Evidence received since the September 1986 Board decision 
is not new and material; the veteran's application to reopen 
a claim of service connection for back disability is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  The Board's July 1990 decision that denied service 
connection for skin cancer is final.  38 U.S.C.A. § 7261 
(West Supp. 1990).

4.  Evidence received since the July 1990 Board decision is 
not new and material; the veteran's application to reopen a 
claim of service connection for back disability is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

5.  The RO's unappealed August 2002 decision that denied the 
veteran's claim of service connection for a tumor of the neck 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2002).

6.  Evidence received since the August 2002 rating decision 
is not new and material; the claim of entitlement to service 
connection for a tumor of the neck is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.159(c)(4)(iii) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that the veteran has been afforded 
appropriate notice with respect to his claims by means of May 
2003 letter that was issued by the RO prior to its 
consideration of the claims in August 2003.  The veteran was 
also afforded proper notice following the initial RO decision 
via June 2003, and February and December 2005 RO letters.  
These letters specifically advised the veteran of the basis 
of the prior denials as well as of the evidence necessary to 
substantiate his claim.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Further, although in a March 2005 statement 
the veteran indicated he had no additional evidence to 
submit, in the December 2005 letter, the RO specifically 
notified him that he should submit any evidence in his 
possession that might substantiate his claims, and in a April 
2006 rating action, a copy of which was issued to the veteran 
as part of the Supplemental Statement of the Case (SSOC) 
dated that same month, the RO readjudicated the claims, 
curing any procedural defect.  See Mayfield v. Nicholson, 
444 F.3d at 1334; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).  In light of the foregoing, the Board finds that 
there is no timing error because the veteran received VCAA 
complying notice prior to the August 2003 rating action on 
appeal.

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Here, by way of a March 2006 letter, the RO 
specifically advised the veteran of these criteria.

Further, through his statements, the veteran demonstrated his 
understanding that the claims were denied because official 
government estimates show that he had no radiation exposure 
during service.  As such, a reasonable person could be 
expected to understand from the notices what was needed to 
substantiate his claims, and thus the essential fairness of 
the adjudication was not frustrated.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  Thus, in 
the role as a finder of fact, the Board concludes that, even 
assuming an error in the VCAA-notice context, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

With respect to VA's duty to assist, during the course of 
this appeal, VA has associated voluminous private and VA 
treatment records and reports.  Although the veteran has 
strenuously asserted that pursuant to 38 U.S.C.A. § 5103A, he 
is entitled to a VA examination with respect to these claims, 
the Board acknowledges that the veteran was not afforded an 
examination to determine the etiology and/or onset of his low 
back, skin or neck conditions.  In Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1341-44 (Fed. Cir. 2003), however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) 
specifically upheld the validity of 3.159(c)(4)(iii), and 
held that in the absence of new and material sufficient to 
reopen a claim, VA was not required to provide assistance to 
a claimant, including affording him a VA examination or 
obtaining a medical opinion.  Thus, the Board finds that VA 
has satisfied its duty to assist and that there is no 
prejudice to the veteran in adjudicating his claims.  

Applications to reopen claims of service connection

The veteran maintains that service connection is warranted 
for back disability, skin cancer and for a tumor of the neck 
on the basis he has each of these disabilities due to his in-
service exposure to ionizing radiation.  Specifically, the 
veteran emphasizes that he was a nuclear weapons mechanic 
specialist in service, and argues that as a consequence of 
the duties required of this position, he was exposed to 
radiation developed each of these conditions.

As discussed below, each of the veteran's service connection 
claims were previously denied.  Although the denials of 
service connection for each of these conditions are final, if 
new and material evidence is presented or secured with 
respect to claims that have been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Back disability

In a January 1984 decision, the Board denied service 
connection for back disability on the basis that although the 
veteran received treatment during service, "the isolated 
episodes of back pain in service were acute and transitory 
and without ascertainable residuals."  In September 1986, 
the Board denied his application to reopen a claim of service 
connection for back disability, and the determinations are 
final.  

The evidence of record at the time of the September 1986 
Board decision included his service medical and personnel 
records; private and VA medical records, dated from 1977 to 
1985; transcripts of the veteran's testimony at August 1984 
and August 1986 RO and Board hearings, respectively; and 
statements and written argument submitted by or on behalf of 
the veteran.

With respect to the August 1986 Board hearing, unfortunately, 
a transcript of the proceeding is no longer available, and 
the Board is forced to rely on the facts recorded in the 
September 1986 Board decision.  Under similar circumstances, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the Board can rely on facts as stated 
in a prior Board decision because the application of the 
presumption of regularity requires that, in the absence of 
clear evidence to the contrary, it must be assumed that the 
Board accurately recorded the facts as they then existed.  
See Marciniak v. Brown, 10 Vet. App. 198, 200 (1998).  The 
Court reasoned, "[t]o hold otherwise would require this 
Court to presume that [VA] in its prior decision on the claim 
did not properly discharge its official duties."  Id.

In the September 1986 decision, the Board acknowledged that 
the veteran was seen for back complaints during service, and 
that the medical evidence revealed that he had back 
disability.  The Board also noted that, in his testimony, the 
veteran reported having a continuity of back problems since 
service, and that he had received formal care from a private 
physician who had died and whose records were not available.  
In denying service connection, the Board apparently relied on 
the medical judgment provided by the medical member of the 
panel deciding the appeal.  See Bowyer v. Brown, 7 Vet. App. 
549, 552-53 (1995).

Although the Board in September 1986 did not consider whether 
service connection was warranted as secondary to in-service 
radiation exposure, the Court has held that alternative 
theories of entitlement to the same benefit do not constitute 
separate claims, but are instead encompassed within a single 
claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); 
see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
aff'd 421 F.3d 1346 (Fed. Cir. 2005).  As such, new and 
material evidence is necessary to reopen a claim for the same 
benefit asserted under a different theory.  Id.; see also 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).

The evidence received since the September 1986 Board decision 
includes medical evidence confirming that the veteran suffers 
from back disability, including a July 1987 VA examination 
report that shows that he was diagnosed as having a history 
of degenerative disc disease and post-operative herniated 
intervertebral disk with rhizotomy and spinal fusion.  In 
addition, in October 1987, VA received from the Department of 
the Air Force the veteran's DD Form 1141, "Record of 
exposure to ionizing radiation."  That record contains 
entries of measurements of his alpha radiation exposure from 
March to May 1957, July 1957, and October 1958, and states 
that his cumulative total dose of radiation was zero.  

Thus, although VA has received new evidence since the 
September 1986 Board decision, this evidence does not include 
competent medical evidence linking his back disability to 
service.  The new evidence also does not show that he was 
exposed to ionizing radiation during service.  Because the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim, VA has not received new and 
material evidence to reopen the claim, and the appeal must be 
denied.  38 C.F.R. § 3.156.

B.  Skin cancer

In the July 1990 Board decision, the Board denied service 
connection for skin cancer on the basis that it was not due 
to in-service exposure to ionizing radiation, and this 
determination was affirmed by the Court.  See Lauginiger v. 
Brown, 4 Vet. App. 214 (1993).  In doing so, the Court 
specifically noted that the evidence failed to show that the 
veteran was exposed to ionizing radiation while in service.  
Id.

The evidence of record at the time of the July 1990 Board 
decision included service medical and personnel records; 
private and VA medical records, dated since the mid-1970s, 
which show that he had been diagnosed as having basal cell 
carcinoma and squamous cell carcinoma; a July 1987 VA 
examination report that reflects that the veteran was 
diagnosed as having status post squamous cell carcinoma and 
status post basal cell carcinoma; a transcript of the 
veteran's testimony at a Board hearing held in June 1990; and 
statements and written argument submitted by or on behalf of 
the veteran.

The physicians who conducted the July 1987 VA skin examiner 
diagnosed the veteran as having squamous cell carcinoma and 
basal cell carcinoma and opined that the conditions might be 
related to radiation exposure.  VA subsequently developed the 
radiation aspect of the veteran's skin claim and obtained 
service department data showing that his occupational 
exposure to ionizing radiation, based on his DD Form 1141, 
was zero.  Further, in a January 1989 report, VA's Chief 
Medical Director concluded that it was unlikely that his skin 
cancers were caused by radiation exposure while the veteran 
was on active duty, and in a February 1989 report, VA's 
Director of Compensation and Pension agreed that there was no 
reasonable possibility that his skin cancers were due to 
radiation exposure.

As with the August 1986 Board hearing, unfortunately, the 
transcript of the June 1990 proceeding is no longer 
available, and the Board must to rely on the facts stated in 
the July 1990 Board decision.  See Marciniak v. Brown, 10 
Vet. App. at 200.  The June 1990 Board decision reflects that 
the veteran testified that he was exposed to significant 
levels of radiation as a result of his work on nuclear 
weapons and atomic bombs during service.  He reported that he 
had monthly dosimetry checks but stated that only five were 
of record.  The veteran denied a history of significant sun 
exposure and recalled developing a large skin tumor in the 
late 1970s.

Evidence received since the July 1990 Board decision includes 
additional medical evidence confirming that he had skin 
cancer.  In addition, in a November 2002 statement his 
private physician, Dr. David J. Gross, reported that it was 
certainly possible that the veteran's "skin difficulties" 
were related to his service as a nuclear weapons specialist 
during service.  The opinion of Dr. Gross, however, is based 
on a false predicate, i.e., that the veteran had radiation 
exposure during service.  In Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005), the Court, citing its decisions in Reonal v. 
Brown, 5 Vet. App. 458 (1993) and Swann v. Brown, 5 Vet. App. 
229 (1993), reaffirmed that the Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
veteran that formed the basis for the opinion.  Id. at 179.  
Here, because the objective radiation data is inconsistent 
with the history that forms the basis of the impression 
offered by Dr. Gross, his November 2002 statement does not 
constitute new and material evidence. 

The veteran has also submitted statements in which he 
reiterated contentions that were of record and considered by 
the Board in July 1990.  Thus, as with his back disability 
claim, although VA has received new evidence since the prior 
Board decision, this evidence does not include competent 
medical evidence linking his skin cancer and service or 
evidence of in-service radiation exposure.  As such, because 
the evidence does not relate to an unestablished fact 
necessary to substantiate the claim, VA has not received new 
and material evidence to reopen the claim, and the appeal 
must be denied.  38 C.F.R. § 3.156.

C.  A tumor of the neck

In an unappealed August 2002 rating decision, the RO denied 
service connection for a tumor of the neck on the basis that 
there was no evidence the condition was related to radiation 
exposure or had its onset during service.  

The evidence of record at the time of the August 2002 rating 
decision included the veteran's service medical and personnel 
records; the report of the July 1987 VA skin examination; his 
DD Form 1141; post-service VA and private medical records and 
reports, dated from the mid-1970s to the mid-1980s; and 
statements and written argument submitted by or on behalf of 
the veteran.

The evidence received since the August 2002 rating decision 
consists of additional VA and private medical records and 
statements of the veteran.  None of the evidence even 
suggests that the veteran has a tumor of the neck that is 
related to service, to include to his asserted in-service 
radiation exposure.  Thus, the Board finds that although the 
veteran has submitted new evidence, this evidence, because it 
does not suggest a causal link between his tumor of the neck 
and service, does not relate to an unestablished fact 
necessary to substantiate the claim.  As such, because no new 
and material evidence has been received, this issue must be 
denied.  38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for back 
disability is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for skin 
cancer is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for a 
tumor of the neck is denied.



____________________________________________
J. A. ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


